Citation Nr: 1110784	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for diabetes mellitus.  
      
2.  Entitlement to a compensable disability rating for left great toe ulcer, status-post amputation with residual scar prior to February 15, 2008 and a disability rating higher than 10 percent from February 15, 2008, forward.  

3.  Entitlement to an effective date earlier than August 11, 2005 for grant of service connection for diabetes mellitus.  

4.  Entitlement to an effective date earlier than August 11, 2006 for grant of service connection for coronary artery disease status post coronary artery bypass graft, with congestive heart failure.  

5.  Entitlement to an effective date earlier than August 11, 2006 for grant of service connection for peripheral neuropathy, left upper extremity.

6.  Entitlement to an effective date earlier than August 11, 2006 for grant of service connection for peripheral neuropathy, right upper extremity
REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.  
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the April 2007 decision, the RO granted service connection for diabetes mellitus, peripheral neuropathy of each upper extremity and left toe ulcer.  In the February 2008 rating decision, the RO granted service connection for coronary artery disease status post coronary artery bypass graft, with congestive heart failure.  

In March 2008 and again in March 2009, the Veteran requested a hearing before a member of the Board.  He testified at a hearing before a Decision Review Officer in June 2008.  In a September 2010 VA Form 9, he stated that he did not want a Board hearing.  In a document dated November 16, 2010, he stated that he did not want a Board hearing.  Hence, his hearing request has been withdrawn.  38 C.F.R. § 20.702(e) (2010).  

The issues of entitlement to earlier effective dates for grant of service connection for peripheral neuropathy of each upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT
 
1.  In January 2011, the Board received a written request from the Veteran's representative to withdraw the appeal as to the effective date assigned for grant of service connection for diabetes mellitus.  

2.  VA first received a claim for service connection for coronary artery disease, status post coronary artery bypass graft, with congestive heart failure, on August 11, 2006.  

3.  The Veteran's diabetes mellitus has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, or complications that would not be compensable if separately evaluated, for any time during the claim and appeal period.  

4.  Prior to February 15, 2008, the Veteran's left great toe ulcer resulted in symptoms analogous to those of an unstable scar.  

5.  Prior to February 15, 2008, the Veteran's great left toe ulcer did not result in symptoms analogous to a painful or deep scar, did not affect an area of at least 39 square centimeters (sq.cm.), did not affect at least 5 percent of the entire body or of exposed areas, and did not cause limitation of function of the part affected.  

6.  The Veteran's left great toe amputation did not involve the metatarsal head.  

7.  From February 15, 2008 forward, the Veteran's left great toe ulcer, status post amputation with residual scar, did not result in a painful, deep, or unstable scar, did not affect an area of at least 39 sq.cm., and did not affect at least 5 percent of the entire body or of exposed areas, and did not cause limitation of function of the part affected.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with regard to the issue of entitlement to an effective date earlier than August 11, 2005 for grant of service connection for diabetes mellitus have been met.  38 C.F.R. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for grant of service connection for coronary artery disease status post coronary artery bypass graft, with congestive heart failure earlier than August 11, 2006 have not been met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2010).  

3.  The criteria for a disability rating higher than 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2010).  

4.  The criteria for a 10 percent disability rating have been met for left great toe ulcer for the period prior to February 15, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 7804 (2006).  

5.  The criteria for a disability rating  higher than 10 percent have not been met for left great toe ulcer, prior to and status post amputation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 7801, 7802, 7804, 7805, 7806  (2006 & 2010), 7803 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issue

Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a March 2008 VA Form 9, the Veteran perfected an appeal to the Board as to the effective date assigned for service connection for diabetes mellitus.  In January 2011, the Veteran, through his representative, provided written withdrawal of his appeal as to this issue.  

Based on the January 2011 withdrawal, there remain no allegations of errors of fact or law for appellate consideration with regard to the issue of entitlement to an earlier effective date earlier than August 11, 2005 for grant of service connection for diabetes mellitus.  Accordingly, the appeal is dismissed as to that issue.  

Effective date - service connection coronary artery disease

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  "Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).   As provided by 38 U.S.C.A. § 5110(b)(1), "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  

A claim, or application, is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

VA first received a claim for service connection for congestive heart failure on August 11, 2006.  This is the date already assigned for the Veteran's coronary artery disease status post coronary artery bypass graft with congestive heart failure.  There is no informal or formal claim of record prior to that date.  This claim was not received within one year of his separation from active service so 38 U.S.C.A. § 5110(b)(1) does not provide for an earlier effective date.  

In a letter dated in September 2010, the Veteran contended that because August 11, 2005 is the effective date for service connection for his diabetes mellitus, that this should also be the effective date of service connection for his coronary artery disease status post coronary artery bypass graft with congestive heart failure because he suffered from that condition at the same time and that condition is derivative of his diabetes mellitus.  In the February 2008 rating decision, the RO granted service connection for the Veteran's coronary artery disease based on a finding that his coronary artery disease was secondary to his diabetes.  

In this case, the effective date of service connection for diabetes mellitus is based upon operation of 38 C.F.R. § 3.114; the regulation that implements 38 U.S.C.A. 5110(g).  

An exception to the general statutory rule that the effective date of an award cannot be earlier than the date of application  is found at 38 U.S.C.A. 5110(g), which provides as follows:  

Subject to the provisions of section 5101  of this title, where . . . compensation . . .  is  awarded or increased pursuant to any Act or  administrative issue, the effective date of  such award . . . shall be fixed in  accordance with the facts found but shall  not be earlier than the effective date of  the Act or administrative issue.  In no event shall such award or increase be  retroactive for more than one year from the date of application therefor or the date of  administrative determination of  entitlement, whichever is earlier.  

38 U.S.C.A. 5110(g) (West 2002).  

The regulatory provision provides, in pertinent part, as  follows:  

(a) Effective date of award.  Where ...compensation . . . is awarded . . . pursuant to a liberalizing law, or a liberalizing VA  issue approved by the Secretary or by the  Secretary's direction, the effective date of such award . . . shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.

Where . . . compensation . . . is awarded . . .  pursuant to a liberalizing law or VA issue  which became effective on or after the date of its enactment or issuance, in order for  a claimant to be eligible for a retroactive  payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for  the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.

(1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 

(2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. 

(3)  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 

38 C.F.R. § 3.114 (2010).  

VA created a presumption for Vietnam veterans exposed to herbicides and subsequently diagnosed with diabetes mellitus, effective May 8, 2001.  38 C.F.R.  § 3.816; see Disease Associated With Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001); Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed.Cir.2002).  It was the creation of this presumption that gave rise to the effective date of August 11, 2005 for grant of service connection for diabetes mellitus in this case; which was one year prior to the date VA received the Veteran's claim and consistent with 38 C.F.R. § 3.114(a)(3) (2010).  

There was no liberalization of the law, Act, or administrative issue prior to August 2006 with regard to service connection for coronary artery disease.  The basis for the effective date earlier than the date of claim for grant of service connection for diabetes mellitus is therefore not applicable to the grant of service connection for coronary artery disease.  

There is no a valid argument for assignment of an effective date earlier than August 11, 2006 based on a theory that because the Veteran's coronary artery disease is secondary to his diabetes mellitus the effective date applicable to his diabetes also applies to his coronary artery disease.  

Secondary service connection is provided for in 38 C.F.R. § 3.310.  That regulation states in pertinent part "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310 (2010).  

Section 3.310 ""governs only entitlement [to] secondary-service-connection claims.""  Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (quoting Roper v. Nicholson, 20 Vet. App. 173, 180 (2006)).  In affirming the U.S Court of Appeals for Veterans Claims (Veterans Court) decision in Ellington, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows:  

Section 5110(a) provides generally that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  The statute contains no exception to this rule for a claim, such as the one filed in this case, seeking service connection for an alleged secondary condition."  

Ellington v. Peake, 541 F.3d 1364,1370 (Fed. Cir. 2008).  

In the instant case, there is no specific exception to § 5110(a) with regard to secondary-service-connection for the Veteran's coronary artery disease status post coronary artery bypass graft with congestive heart failure and, therefore, an effective date earlier than the date of claim, August 11, 2006, is prohibited by statute.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  
	
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Diabetes mellitus

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id.

Diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Id.

Diabetes mellitus manageable by restricted diet only is rated 10 percent disabling.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Id.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The rating criteria for diabetes mellitus employ the word "and" between different criterion for each disability rating higher than 10 percent.  The Veterans Court upheld the Board's interpretation of conjunctive joining (use of the word "and") of criteria for a given rating as meaning that all of the criteria so joined were necessary in order to award the rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Such "successive rating criteria" are those where the criteria for a given higher rating includes the criteria for each lower rating, which means that if one of the criterion for a given rating was not present the Veteran could only receive a rating at a level that did not require that missing criterion.  See Tatum v. Nicholson, 23 Vet. App. at 156 (2009).  

Service connection for diabetes mellitus was established in the April 2007. At that time then RO assigned a 40 percent rating.  The effective date of service connection and that 40 percent rating is August 11, 2005.  In June 2007, the Veteran disagreed with that decision and stated his belief that the effects of his diabetes warrant a 60 percent rating.  In his March 2008 substantive appeal, the Veteran argued as follows:  

I should be rated higher than 40% SC for diabetes.  The extent of my diabetes caused me to be hospitalized for acute renal failure, which is clearly stated in the decision - yet the VA failed to recognize the renal failure as being due to diabetes.  This additional secondary condition (renal failure) should be rated as due to diabetes & increasing my rating.  I should be compensated for my renal condition also.  

As to the Veteran's renal condition, there was a separate disability rating in effect diabetic nephropathy associated with his diabetes mellitus from the date of claim until March 28, 2008, and his renal disability is part of the total (100 percent) rating assigned for his coronary artery disease since March 28, 2008.  Therefore, that condition does not affect the rating assigned for diabetes mellitus.  See § 38 C.F.R.  § 4.119, Diagnostic Code 7913, Note (1).  Indeed, to count the disability more than once under the facts of this case would result in impermissible pyramiding.  38 C.F.R. § 4.14.  

In short, the Veteran is being compensated for his renal disability and VA has recognized this as due to his diabetes.  

In February 2007, the Veteran underwent an examination for his diabetes from a VA contracted service.  The physician recorded a history as provided by the Veteran, stating that he has had diabetic ketoacidosis and been hospitalized an average of 2 times per year including 2 times during the past year.  He reported that the Veteran visits his physician 12 times per year for diabetes.  The physician also reported that the Veteran has had progressive loss of weight during the past two years and progressive loss of strength of the whole body.  The examiner noted as a history that the Veteran had intermittent claudication, calf pain at rest, and persistent perception of coldness of the extremities.  He also reported that the Veteran had renal problems and associated complications.  

Review of the claims file reveals hospitalizations going back to 1999.  In March 2006 hospitalization was for acute pancreatitis and acute renal failure.  His admission in February 2007 was for acute renal failure with hyperkalemia.  Other than the Veteran's report, there is no evidence of two or more hospitalizations per year for diabetic ketoacidosis or hypoglycemic reactions since he filed his claim in August 2006.  

Although he had two hospitalizations during one year periods prior to filing his claim (for example - in 2005 and 2006) the Board need not here make a determination if those hospitalizations were for ketoacidosis or hypoglycemic reactions because a criterion for the 60 percent rating, complications that would not be compensable if separately rated, is absent here.  

Findings from that examination or other evidence led to service connection and assignment of compensable evaluations for diabetes mellitus, peripheral neuropathy of the all extremities, coronary heart disease to include hypertension, special monthly compensation for erectile dysfunction, diabetic nephropathy, peripheral vascular disease of both lower extremities, and disability due to a left great toe ulcer. The examiner specifically found that the Veteran did not have vision problems associated with his diabetes mellitus.  

In this case, all complications of his diabetes mellitus are service connected and compensable ratings (to include special monthly compensation) have been assigned for all such complications.  Thus, whether he had two or more hospitalizations per year for hypoglycemic reactions or ketoacidosis would not change the outcome as far as whether a 60 percent rating was warranted.  

The evidence is also against assigning a 100 percent rating under Diagnostic Code 7913.  The Board has not neglected to consider the examiner's statement that the Veteran reported progressive weight loss of 46 pounds over the previous two years and loss of strength.  However, even by the Veteran's own report, he was hospitalized no more than twice per year and saw his diabetic care provider once per month.  As all of the criteria for a100 percent rating have not been met, a 100 percent rating cannot be assigned.  

In July and August 2008, VA afforded the Veteran another set of examinations, including a separate examination with regard to his claimed vision problems.  As to the eye examination, the examiner found the Veteran to have far vision acuity correctable to 20/20 for each eye and near vision acuity correctable to 20/25 in each eye.  Goldmann intraocular pressure was normal for each eye.  After detailing the results of other vision tests, the examiner stated that there was no sign of diabetic retinopathy.  He also explained that although the Veteran had asteroid hyalosis, which used to be thought to be related to diabetes mellitus, the condition was no longer thought to be related to diabetes mellitus.  This is evidence that the Veteran's does not have vision complications of his diabetes mellitus.  

As to the July 2008 internal medicine evaluation, the examiner obtained a history from the Veteran.  The Veteran reported  that he was diagnosed with diabetes in 1999 and hospitalized a couple of times for high glucose and low glucose, but not in the past year.  he reported that he sees his doctor 16 times per year.  As to complications, the Veteran  reported that he had kidney problems for the past three years including hospitalization on one occasion for hemodialysis to treat acute renal failure, loss of strength in his entire body, numbness and tingling in his hands and feet, a history of coronary artery disease, easy fatigability, hypertension for the past 19 years, intermittent claudication, cramping in the lower extremities if he walks more than a couple of blocks, difficulty with erections for the past 8 years, and persistent coldness of the extremities and calf pain.  The examiner indicated that no medical records were provided for review.  

Although the examiner did not review medical records, the medical records that are associated with the claims file do not show that the Veteran had complications of diabetes other than what he has reported, therefore, the Board finds no basis to find this medical opinion to be inadequate.  Of note is that the Veteran's report of hospitalizations during the period since he filed his claim are here more in line with what is shown in the claims file.  There is no evidence in the claims file that the Veteran sees his diabetic care provider more than what he has reported, that he has any complications other than what he reported, or that he was hospitalized more often than he reported.  

In order to be adequate, an examination must include consideration of the veteran's prior medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, the examiner relied on the Veteran's reported history and that history, as reported to the examiner in 2008, is what is shown in the claims file.  Hence, the Board finds that the examiner's consideration of the history provided by the Veteran is sufficient for the Board to find that the examiner is not inadequate for lack of review of prior medical history.  

The examiner stated that the Veteran's diabetic nephropathy, peripheral vascular disease, coronary artery disease, peripheral neuropathy, and erectile dysfunction were all related to his diabetes mellitus.  As to functional limitations due to his diabetes mellitus, the examiner stated that he should avoid stressful situations, unprotected heights, and hazards.  

Of record is a June 2008 request from the RO for this examination.  In that request, the RO asked that the physician evaluate the Veteran's diabetes and any other diabetes related complications.  The examiner adequately did so.  It is noted that the examiner stated that he could not answer, without speculation, the question of whether the Veteran has aggravation of non-diabetic conditions due to diabetes mellitus.  Here, there was no specific request by the RO for an answer to this question.  More importantly, the examiner has addressed all of the conditions suffered by the Veteran or found on examination and, with the exception of his claimed vision problem, all of the identified conditions have been attributed to the Veteran's diabetes mellitus.  A separate examination found that the Veteran had no vision condition related to his diabetes mellitus.  Hence, whether or not the examiner could not opine, without speculation, as to whether any non-diabetic condition was aggravated by the Veteran's diabetes is of no importance under the facts of this case.  

As explained above, the criteria for a schedular rating higher than 40 percent for the Veteran's diabetes mellitus have not been met in this case.  Complications of his diabetes mellitus are addressed by other rating criteria and are not at issue here.  The Veteran's reported symptoms, as well detailed in the records from the Social Security Administration (SSA) are essentially those involving fatigue, neuropathy, claudication, and blood sugar control.  These are either addressed by ratings for his conditions for which secondary service connection has been established or by the regulation of activity, restricted diet, and need for insulin as provided under Diagnostic Code 7913.  The Board finds no symptomatology that is not contemplated by the rating criteria and, as the rating criteria includes criteria for a total rating, it follows that the degree of disability suffered by the Veteran is contemplated by the schedular criteria.  Referral for extraschedular consideration is therefore not indicated.  

Based on the above analysis, the appeal as to the rating assigned for the Veteran's diabetes mellitus must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left great toe ulcer/amputation

Service connection was established for disability due to the Veteran's left great toe ulcer in the April 2007 rating decision and a noncompensable rating was assigned effective August 11, 2006.  In the February 2009 rating decision, the RO increased the rating to 10 percent, effective February 15, 2008.  

The RO assigned the noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7820-7806.  Diagnostic Code 7820 provides that infections of the skin not listed elsewhere and not of the head, face, or neck, are to be rated under the criteria for scars found at Diagnostic Codes 7801 through 7805, or under the criteria for dermatitis found at Diagnostic Code 7806.  The hyphenated designation indicates that the RO rated the disability under the criteria found at Diagnostic Code 7806.  

During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Generally, where the rating assigned is on appeal and the rating criteria have been amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Prior to October 23, 2008, scars of other than the head, face, or neck that are deep or that cause limited motion were rated 10 percent disabling if involving an area or areas exceeding 6 square inches (39 sq. cm.); 20 percent disabling if involving an area or areas exceeding 12 square inches (77 sq. cm.); 30 percent disabling if involving an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent disabling if involving an area or areas exceeding 144 square inches (929 sq.cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2006). Note (2) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Id.  Note (a) provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  

Prior to October 23, 2008, superficial scars of other than the head, face or neck, which did not cause limited motion, and which covered an area or areas of 929 square centimeters (sq. cm.) or greater were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  A superficial scar was defined as one not associated with underlying soft tissue damage.  Id. at Note (2).  

Prior to October 23, 2008, superficial unstable scars were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  An unstable scar was defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  

Prior to October 23, 2008, superficial scars which were painful on examination were assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  

Prior to October 23, 2008, the rater was directed to rate other scars on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  

Effective October 23, 2008, deep nonlinear scars of other than the head, face, or neck are rated 10 percent disabling if involving an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); 20 percent disabling if involving an area or areas at least 12 square inches (77 sq. cm.) but less than 72 square inches (456 sq. cm.); 30 percent disabling if involving an area or areas at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and 40 percent disabling if involving an area or areas of 144 square inches (929 sq.cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (1).  

Note (2) was added under Diagnostic Code 7801, providing that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).

Effective October 23, 2008, Diagnostic Code 7803 was removed from the schedule and the criteria previously found under that code was incorporated into the revised Diagnostic Code 7804.

Effective October 23, 2008, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 (2009).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7803, when applicable.  Id. at Note (3).  

Effective October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010)

Diagnostic Code 7806, for rating dermatitis, was unchanged by the 2008 revision.  Dermatitis affecting at least 5 percent, but less than 20 percent, of the entire body or of exposed areas, or treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is assigned a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.   

Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 have also been considered by the Board in this case.  

During the February 2007 examination, the Veteran was found to have ulceration of the plantar surface of the left great toe, affecting an area of less than 6 square inches.  He also reported to the examiner that he tried to stay off of his feet as much as possible due to the ulcer.  Treatment notes from January 2007 include that the Veteran had a sore on the great toe of his left foot and was draining blood and pus.  From this evidence the Board finds that Diagnostic Code 7803 for unstable scars provides criteria more analogous to the disability suffered by the Veteran due to his left great toe ulcer than does the criteria found at Diagnostic Code 7806.  

In the January 2007 clinical treatment note, the medical professional noted that the Veteran's left great toe had an open wound and was draining pus and blood.  He reported that his feet were numb and that he did not remember an injury.  Given the effect of his peripheral neuropathy - numb feet - the Board finds that the Veteran's left great toe ulcer did not result in pain.  But, clear from this January 2007 description, his left great toe ulcer resulted in the equivalent of an unstable scar.  Based on this analogy, the Board finds that a 10 percent rating is warranted for the Veteran's left great toe ulcer from the date of claim until February 15, 2008.  

The evidence does not show that the Veteran's left great toe ulcer resulted in any limitation of function of the affected part.  

VA treatment records document that the Veteran underwent a left great toe amputation on February 15, 2008.  

Amputation of a great toe without metatarsal head involvement is assigned a 10 percent rating and amputation of a great toe with removal of the metatarsal head is assigned a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5171.  

Examination of the Veteran's left foot in July 2008 revealed evidence of a partial amputation of the great toe.  The examiner stated that the distance between the insertion of the tendon to the distal bony end was about three centimeters and explained that there was no evidence of tenderness in the metatarsal heads.  This shows that the amputation did not include removal of the metatarsal head.  Therefore, a 10 percent rating, as assigned by the RO, is warranted, but not a 30 percent rating.  

The July 2008 examination report documents that the Veteran had a thin (0 cm in width) 2 cm long scar pursuant to the left great toe amputation.  The examiner stated that the scar was nontender, soft, and depressed, without evidence of abnormal texture, inflexibility adherence skin breakdown, drainage, discharge or instability and did not result in any functional limitation of limitation of motion.  This is evidence against assigning a compensable rating for the scar residual of the Veteran's left great toe amputation.  

Here the nature of the Veteran's left great toe ulcer is such that it is questionable whether the rating criteria contemplate all of the manifestation of that condition prior to February 15, 2008.  However, there is no evidence of any related factor such as marked interference with employment or frequent hospitalization.  Therefore, the Board declines to remand the matter for referral for extraschedular consideration.  As to the period following February 15, 2008, the rating criteria for amputation of the left great toe without metatarsal head involvement does encompass the symptomatology and degree of disability resulting from this condition.  

In summary, a rating of 10 percent, but no higher, is warranted for disability due to the Veteran's great toe ulcer prior to and since February 15, 2008.  To the extent of the 10 percent rating prior to February 15, 2008, the appeal is granted.  In all other respects the appeal is denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006.  That letter was sent in response to receipt of the Veteran's claims for service connection for diabetes mellitus and complications arising from diabetes mellitus.  In that letter, the RO informed the Veteran of what evidence was required to substantiate the claims, including the downstream elements of disability ratings and effective dates, and of the Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA outpatient records, records from the Veteran's claim for disability benefits from the Social Security Administration, and the Veteran has submitted private treatment records.  Adequate examinations were afforded the Veteran in February 2007 and July 2008.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is dismissed as to the issue of entitlement to an effective date earlier than August 11, 2005 for grant of service connection for diabetes mellitus.  

A 10 percent disability rating, but no higher, is granted for left great toe ulcer, status-post amputation with residual scar, for the period prior to February 15, 2008, subject to the to the laws and regulations governing the payment of monetary benefits.

The appeal is denied as to a rating higher than 10 percent for left great toe ulcer, status-post amputation with residual scar.  

The appeal is denied as to a disability rating higher than 40 percent for diabetes mellitus.  

The appeal is denied as to an effective date earlier than August 11, 2006 for grant of service connection for coronary artery disease status post coronary artery bypass graft, with congestive heart failure.  


REMAND

Service connection was established for peripheral neuropathy of the Veteran's left and right upper extremities in the decision mailed to the Veteran on April 30, 2007.  On March 28, 2008, the RO received a VA Form 9 from the Veteran.  Included in that document was his disagreement with the effective date assigned for grant of service connection for peripheral neuropathy of the left and right upper extremities.  

A statement of the case with regard to that notice of disagreement is not of record.  On remand, the RO must provide the Veteran and his representative with an appropriate statement of the case.  See Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case in response to his March 2008 notice of disagreement with the effective date assigned for service connection for peripheral neuropathy of the left and right upper extremities.  Return that matter to the Board only if the Veteran perfects his appeal.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


